Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Amendment”), is made and entered into as of December 22, 2011,
by and among BRISTOW GROUP INC., a Delaware corporation (the “Borrower”), the
Lenders party hereto and SUNTRUST BANK, in its capacity as Administrative Agent
for the Lenders (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of November 22, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Lenders have made certain financial
accommodations available to the Borrower, including Term Loans in an aggregate
principal amount of $200,000,000;

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrower has
proposed to increase the Aggregate Revolving Commitments by $25,000,000 and
increase the Aggregate Term Loan Commitments by $50,000,000;

WHEREAS, in order to effect such increases in the Aggregate Revolving
Commitments and the Aggregate Term Loan Commitments (such increases being
together referred to herein as the “Commitment Increase”), the Borrower has
requested that the Lenders identified on Annex A attached hereto as Increasing
Lenders (the “Increasing Lenders”) provide the Commitment Increase pursuant to
Section 2.23 of this Credit Agreement;

WHEREAS, the Increasing Lenders are willing to provide the Commitment Increase
on the terms and conditions set forth herein;

WHEREAS, the Borrower has requested that the Lenders amend certain other
provisions of the Credit Agreement, and subject to the terms and conditions
hereof, the Lenders are willing to do so as hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Credit Agreement.

2. Amendments.

(a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Aggregate Revolving Commitment Amount”, “Aggregate Term Loan
Commitment Amount”, “Maturity Date”, “Off-Balance Sheet Liabilities,” “Revolving
Commitment Termination Date” and “Term Loan Commitment” in their entirety with
the following definitions:



--------------------------------------------------------------------------------

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the First
Amendment Date, the Aggregate Revolving Commitment Amount is $200,000,000.

“Aggregate Term Loan Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Term Loan Commitments made by Lenders on and after the
Closing Date, whether expired or outstanding. On the First Amendment Date, the
Aggregate Term Loan Commitment Amount is $250,000,000.

“Maturity Date” shall mean, with respect to the Term Loans, the earlier of
(i) December 22, 2016 and (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person. For the purposes of clause (ii) of this
definition, the liabilities of the Borrower, as of any date, under a sale and
leaseback transaction shall be the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction, such present value to be calculated using a
discount rate imputed from the Borrower’s total interest expense for the most
recently completed Fiscal Year, as set forth in the consolidated statement of
income contained in the annual audit report of the Borrower for such Fiscal
Year, and the Average Debt of the Borrower as of such date.

“Revolving Commitment Termination Date” shall mean the earliest of
(i) December 22, 2016, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.8 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

“Term Loan Commitment” shall mean, with respect to each Lender, (i) as of the
Closing Date, the obligation of such Lender to make a Term Loan hereunder
pursuant to Section 2.5(a), in a principal amount not exceeding the amount set
forth with respect to such Lender on Schedule II as in effect on the Closing
Date, which Term Loan Commitments expired in accordance with Section 2.8(a) on
the date that Term Loans were made under such Term Loan Commitments, (ii) as of
the First Amendment Date, the obligation of such Lender to make a Term Loan
hereunder pursuant to Section 2.5(c), in a principal amount not exceeding the
amount set forth with respect to such Lender under the caption “First Amendment
Additional Term Loan Commitment” on Schedule II as in effect on the First
Amendment Date (each such Lender’s “First Amendment Additional Term Loan
Commitment”), which First Amendment Additional Term Loan Commitments shall
expire in accordance with Section 2.8(a) on the date that Term Loans are made
under such First Amendment Additional Term Loan Commitments and
(iii) thereafter, the obligation of such Lender (if any) to make a Term Loan
hereunder pursuant to any increase in the Aggregate Term Loan Commitments
effected in



--------------------------------------------------------------------------------

accordance with Section 2.23; provided, in each case, that each Lender’s Term
Loan Commitment shall be proportional to such Lender’s Revolving Commitment.

(b) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions to such section in the appropriate alphabetical order:

“Average Debt” of the Borrower, as of any date, shall mean (i) the sum of
consolidated debt on the balance sheet of the Borrower for the Borrower’s two
most recently completed Fiscal Years, as set forth in the consolidated balance
sheet contained in the annual audit report of the Borrower for such Fiscal
Years, divided by (ii) 2.

“Existing Term Loans” shall mean the Term Loans made by Lenders to the Borrower
pursuant to Section 2.5(a).

“First Amendment Additional Term Loan Commitment” shall have the meaning
assigned to such term in the definition of Term Loan Commitment.

“First Amendment Date” shall mean December 22, 2011.

(c) Section 2.5 of the Credit Agreement is hereby amended by adding the
following paragraph at the end thereof:

“(c) On the First Amendment Date, each Lender severally agrees to make a single
Term Loan to the Borrower in a principal amount equal to the First Amendment
Additional Term Loan Commitment of such Lender. Such Term Loans may be, from
time to time, Base Rate Loans or Eurocurrency Rate Loans or a combination
thereof; provided that on the First Amendment Date, such Term Loans shall be
Base Rate Loans.”

(d) Section 2.8(a) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

“The First Amendment Additional Term Loan Commitments shall terminate upon the
making of the Term Loans pursuant to Section 2.5(c) on the First Amendment
Date.”

(e) Section 2.9(b) of the Credit Agreement is hereby amended in its entirety by
replacing it with the following paragraph:

“(b) The Borrower unconditionally promises to pay to the Administrative Agent
for the account of each Lender that has advanced (i) Existing Term Loans, the
then unpaid aggregate principal amount of the Existing Term Loans on the last
day of each fiscal quarter occurring during the period from October 1, 2011
through September 30, 2012, in the amounts set forth on Schedule 2.9(i) and
(ii) Term Loans, the then unpaid aggregate principal amount of the Term Loans on
the last day of each fiscal quarter occurring during the period from October 1,
2012 through September 30, 2016, in the amounts set forth on Schedule 2.9(ii)
(and on such other date(s) and in such other amounts as may be required from
time to time pursuant to this Agreement); provided that, to the extent not
previously paid, the aggregate unpaid principal balance of the Term Loans shall
be due and payable on the Maturity Date.”

(f) Section 3.3 of the Credit Agreement is hereby amended in its entirety by
replacing it with the following paragraph:



--------------------------------------------------------------------------------

Section 3.3. Additional Conditions for Term Loan Borrowing. The obligation of
each Lender to make a Term Loan pursuant to Section 2.5(a) is subject to the
satisfaction of the following conditions in addition to the conditions set forth
in Section 3.1 and Section 3.2: simultaneously with the Borrowing of such Term
Loans, the Borrower shall have (i) successfully completed a tender offer for all
of the outstanding 2013 Senior Notes, (ii) satisfied and discharged the 2003
Indenture and delivered a notice of redemption to redeem all of the outstanding
2013 Senior Notes, a copy of which notice of redemption, in form and substance
satisfactory to the Administrative Agent, shall have been delivered to the
Administrative Agent, and/or (iii) amended the 2003 Indenture to permit
borrowings under the Term Loans and delivered a notice of redemption to redeem
all of the outstanding 2013 Senior Notes, copies of which amendment and notice
of redemption, each in form and substance satisfactory to the Administrative
Agent, shall have been delivered to the Administrative Agent.

(g) Section 5.9 of the Credit Agreement is hereby amended in its entirety by
replacing it with the following paragraph:

Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of all Term Loans made by the Lenders pursuant to Section 2.5(a) and a
portion of the Revolving Loans to pay down the 2013 Senior Notes and other
existing debt including related fees and expenses. The Borrower will use the
remaining Revolving Loans, the Term Loans made by the Lenders on the First
Amendment Date pursuant to Section 2.5(c) and the additional Term Loans (if any)
made pursuant to any further increase in the Aggregate Term Loan Commitments
effected in accordance with Section 2.23 after the First Amendment Date to
finance working capital needs, acquisitions, capital expenditures and for other
general corporate purposes of the Borrower and its Subsidiaries. No part of the
proceeds of any Loan or Letter of Credit will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X. All Letters of Credit will be used for general corporate purposes.

(h) The Credit Agreement is amended by replacing Schedule I, Schedule II and
Schedule 2.9 in their entirety with Schedule I, Schedule II and Schedule 2.9 to
this Amendment.

3. Commitment Increase.

(a) Each Increasing Lender hereby agrees to increase the amount of its
(i) Revolving Commitment under the Credit Agreement by the amount shown as its
“Revolving Commitment Increase” on Annex A attached hereto and (ii) Term Loan
Commitment under the Credit Agreement by the amount shown as its “Term Loan
Commitment Increase” on Annex A attached hereto.

(b) Each Increasing Lender acknowledges and agrees that the respective Revolving
Commitments and Term Loan Commitments of such Lender and the other Lenders under
the Credit Agreement are several and not joint commitments and obligations of
such Lenders. Each Increasing Lender further acknowledges and agrees that
Schedule II hereto sets forth for such Lender its Revolving Commitment and its
Term Loan Commitment under the Credit Agreement immediately after to giving
effect to this Amendment.

(c) Upon this Amendment becoming effective (x) with respect to the Existing Term
Loans and the Revolving Loans outstanding under the Credit Agreement immediately
prior to this Amendment becoming effective, the Increasing Lenders that are
providing Commitment Increases such that after



--------------------------------------------------------------------------------

giving effect to this Amendment their ratable portion of the Commitments shall
be less than their ratable portions immediately prior to this Amendment (the
“Non-Pro Rata Increasing Lenders”) shall assign to each Increasing Lender that
is providing a Commitment Increase such that after giving effect to this
Amendments its ratable portion of the Commitments shall be greater than its
ratable portion immediately prior to this Amendment (the “Incremental Increasing
Lenders”), and each of the Incremental Increasing Lenders shall purchase from
the Non-Pro Rata Increasing Lenders, at the principal amount thereof (together
with accrued interest), such interest in the Existing Term Loans and such
outstanding Revolving Loans as shall be necessary in order that after giving
effect to all such assignments and purchases, the Lenders shall hold the
Existing Term Loans and such Revolving Loans ratably in proportion to their
respective First Amendment Additional Term Loan Commitments and Revolving
Commitments, as applicable, as set forth on Schedule II after giving effect to
this Amendment and (y) the amount of the participations held by each Lender in
each Letter of Credit and each Swingline Loan then outstanding shall be adjusted
automatically such that, after giving effect to such adjustments, the Lenders
shall hold participations in each such Letter of Credit and Swingline Loan in
proportion to their respective Revolving Commitments as set forth on Schedule II
after giving effect to this Amendment.

(d) On the date hereof, each Lender shall make a Term Loan to the Borrower in a
principal amount equal to the First Amendment Additional Term Loan Commitment of
such Lender. The Lenders hereby waive any Notice of Term Borrowing that the
Borrower may be required to deliver under Section 2.5 of the Credit Agreement or
any other provision thereof with regard to the Term Loan to be made on the date
hereof.

(e) Immediately after this Amendment becomes effective, certain assignments will
be made among the Lenders so that the final allocations of each Lender after
giving effect to such assignments will be as set forth on Annex B to this
Amendment.

4. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) such fees as the Borrower
has previously agreed to pay on or prior to the date that this Amendment becomes
effective to the Administrative Agent or any of its affiliates in connection
with this Amendment, (ii) reimbursement or payment of its reasonable
out-of-pocket costs and expenses incurred in connection with this Amendment or
the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent) for which invoices
(including estimated expenses) have been presented to the Borrower at least two
(2) days before the First Amendment Date unless otherwise agreed by the Borrower
and the Administrative Agent, and (iii) each of the following documents:

(a) executed counterparts to this Amendment from the Borrower and each of the
Lenders;

(b) an instrument, executed by each Loan Party, pursuant to which such Loan
Party reaffirms its obligations under the Security Agreement, the Subsidiary
Guaranty Agreement and the Pledge Agreement, as applicable;

(c) a certificate of the Secretary or Assistant Secretary of the Borrower,
attaching and certifying copies of its bylaws and of the resolutions of its
board of directors, authorizing the execution, delivery and performance of this
Amendment, and certifying the name, title and true signature of each officer of
the Borrower executing the Amendment on behalf of the Borrower;



--------------------------------------------------------------------------------

(d) a certified copy of the certificate of incorporation of the Borrower,
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of organization of the Borrower
and each other jurisdiction where the Borrower is required to be qualified to do
business as a foreign corporation where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

(e) a certificate, dated the First Amendment Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects, except to the extent
that such representations and warranties specifically refer to an earlier date
and (z) since March 31, 2011, there shall have been no change which has had or
could reasonably be expected to have a Material Adverse Effect;

(f) a favorable written opinion of Baker Botts L.L.P., counsel to the Borrower,
addressed to the Administrative Agent and each of the Lenders, and covering such
matters relating to the Borrower, the Amendment and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request; and

(g) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of this Amendment or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Amendment shall be ongoing.

5. Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, the Borrower hereby represents and warrants
to the Lenders and the Administrative Agent:

(a) The Borrower and each of its Subsidiaries (i) is duly organized, validly
existing and in good standing as a corporation, partnership or limited liability
company under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted, and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect;

(b) The execution, delivery and performance by the Borrower of this Amendment
are within the Borrower’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder action;

(c) The execution, delivery and performance by the Borrower of this Amendment
(i) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (ii) will not violate any Requirements of
Law applicable to the Borrower or any of its Subsidiaries or any judgment, order
or ruling of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (iv) will not result in the creation or imposition
of any Lien on any asset of the Parent or any of its Subsidiaries prohibited
under the Loan Documents;



--------------------------------------------------------------------------------

(d) This Amendment has been duly executed and delivered for the benefit of the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms except as the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights and remedies in general;
and

(e) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, except to the extent that such representations
and warranties specifically refer to an earlier date, and no Default or Event of
Default has occurred and is continuing as of the date hereof.

6. Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower (to the extent that the Borrower is
a party thereto) to the Lenders and the Administrative Agent. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of the
Lenders under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

8. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

9. Costs and Expenses. The Borrower agrees to pay on demand all reasonable,
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.

10. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in .pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

11. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

12. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[Signature Pages To Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by their respective authorized
officers as of the day and year first above written.

 

BORROWER: BRISTOW GROUP INC.

By:

 

/s/ William E. Chiles

  Name: William E. Chiles   Title: President and Chief Executive Officer

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDERS: SUNTRUST BANK, individually and as Administrative Agent

By:

 

/s/ Gregory C. Magnuson

Name:

  Gregory C. Magnuson

Title:

  Vice President

 

BANK OF AMERICA, N.A.,

By:

 

/s/ Gary L. Mingle

Name:

  Gary L. Mingle

Title:

  Senior Vice President

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

By:

 

/s/ Thomas Okamoto

Name:

  Thomas Okamoto

Title:

  Authorized Officer

 

REGIONS BANK

By:

 

/s/ David Valentine

Name:

  David Valentine

Title:

  Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

/s/ Sarah Sandercock

Name:

  Sarah Sandercock

Title:

  Director

 

COMPASS BANK

By:

 

/s/ Stuart Murray

Name:

  Stuart Murray

Title:

  Senior Vice President

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

By:

 

/s/ Shaheen Malik

Name:

  Shaheen Malik

Title:

  Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

By:

 

/s/ Rahul Parmar

Name:

  Rahul Parmar

Title:

  Associate

 

HSBC BANK USA, N.A.

By:

 

/s/ Koby West

Name:

  Koby West

Title:

  Assistant Vice President

 

By:

 

/s/ Bruce Robinson

Name:

  Bruce Robinson

Title:

  Vice President

 

WHITNEY BANK

By:

 

/s/ William A. Hendrix

Name:

  William A. Hendrix

Title:

  Vice President

 

U.S. BANK, NATIONAL ASSOCIATION

By:

 

/s/ Adam Balbach

Name:

  Adam Balbach

Title:

  Vice President

 

PNC BANK NA

By:

 

/s/ M. Colin Warman

Name:

  M. Colin Warman

Title:

  Assistant Vice President

 

AMEGY BANK NATIONAL ASSOCIATION

By:

 

/s/ Brad Ellis

Name:

  Brad Ellis

Title:

  Senior Vice President

 

BRANCH BANKING AND TRUST COMPANY

By:

  /s/ DeVon J. Lang

Name:

  DeVon J. Lang

Title:

  Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

By:

 

/s/ Mark Walton

Name:

  Mark Walton

Title:

  Authorized Signatory

 

CITIBANK, N.A.

By:

  /s/ Robert Malleck

Name:

  Robert Malleck

Title:

  Vice President

 

TRUSTMARK NATIONAL BANK

By:

  /s/ Jeff Deutsch

Name:

  Jeff Deutsch

Title:

  Senior Vice President

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

Annex A

 

Lender

  

Type of Lender

   Term Loan
Commitment
Increase      Revolving
Commitment
Increase  

SunTrust Bank

   Increasing Lender    $ 6,796,296.30       $ 4,037,037.02   

Bank of America

   Increasing Lender    $ 3,800,000.00       $ 1,900,000.00   

JP Morgan

   Increasing Lender    $ 3,800,000.00       $ 1,900,000.00   

Regions

   Increasing Lender    $ 3,800,000.00       $ 1,900,000.00   

Wells Fargo

   Increasing Lender    $ 3,800,000.00       $ 1,900,000.00   

Compass Bank

   Increasing Lender    $ 3,800,000.00       $ 1,900,000.00   

Credit Suisse

   Increasing Lender    $ 2,407,407.41       $ 925,925.93   

HSBC

   Increasing Lender    $ 3,333,333.33       $ 1,666,666.67   

Whitney Bank

   Increasing Lender    $ 3,333,333.33       $ 1,666,666.67   

U.S. Bank

   Increasing Lender    $ 3,000,000.00       $ 1,500,000.00   

PNC Bank

   Increasing Lender    $ 2,666,666.67       $ 1,333,333.33   

Amegy Bank

   Increasing Lender    $ 1,777,777.78       $ 722,222.22   

BB&T

   Increasing Lender    $ 2,333,333.33       $ 1,166,666.67   

Goldman Sachs

   Increasing Lender    $ 2,333,333.33       $ 1,166,666.67   

Citibank

   Increasing Lender    $ 1,685,185.19       $ 648,148.15   

Trustmark

   Increasing Lender    $ 1,333,333.33       $ 666,666.67   

TOTAL:

      $ 50,000,000.00       $ 25,000,000.00   



--------------------------------------------------------------------------------

Schedule I

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Senior Credit Facilities Pricing

   Level I   Level II   Level III   Level IV   Level V   Level VI

Leverage Ratio

   £ 1.75:1.00   > 1.75:1.00
but £
2.25:1.00   > 2.25:1.00
but £
2.75:1.00   > 2.75:1.00
but £
3.25:1.00   > 3.25:1.00
but £
3.75:1.00   > 3.75:1.00

Applicable Margin for Eurocurrency Rate Loans

   1.00%   1.25%   1.50%   1.75%   2.00%   2.25%

Applicable Margin for Base Rate Loans

   0.00%   0.25%   0.50%   0.75%   1.00%   1.25%

Commitment Fee Rate

   0.25%   0.25%   0.30%   0.30%   0.375%   0.50%



--------------------------------------------------------------------------------

Schedule II

COMMITMENT AMOUNTS

 

Lender

   First Amendment
Additional Term
Loan Commitment      Revolving
Commitment  

SunTrust Bank

   $ 6,796,296.30       $ 20,370,370.35   

Bank of America

   $ 3,800,000.00       $ 15,200,000.00   

JP Morgan

   $ 3,800,000.00       $ 15,200,000.00   

Regions

   $ 3,800,000.00       $ 15,200,000.00   

Wells Fargo

   $ 3,800,000.00       $ 15,200,000.00   

Compass Bank

   $ 3,800,000.00       $ 15,200,000.00   

Credit Suisse

   $ 2,407,407.41       $ 12,592,592.59   

HSBC

   $ 3,333,333.33       $ 13,333,333.33   

Whitney Bank

   $ 3,333,333.33       $ 13,333,333.33   

U.S. Bank

   $ 3,000,000.00       $ 12,000,000.00   

PNC Bank

   $ 2,666,666.67       $ 10,666,666.67   

Amegy Bank

   $ 1,777,777.78       $ 8,888,888.89   

BB&T

   $ 2,333,333.33       $ 9,333,333.33   

Goldman Sachs

   $ 2,333,333.33       $ 9,333,333.33   

Citibank

   $ 1,685,185.19       $ 8,814,814.81   

Trustmark

   $ 1,333,333.33       $ 5,333,333.33   

TOTAL:

   $ 50,000,000.00       $ 200,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 2.9

TERM LOAN AMORTIZATION

(i)

 

Payment Date

   Amount  

December 31, 2011

   $ 2,500,000   

March 31, 2012

   $ 2,500,000   

June 30, 2012

   $ 2,500,000   

September 30, 2012

   $ 2,500,000   

(ii)

 

Payment Date

   Amount  

December 31, 2012

   $ 4,687,500   

March 31, 2013

   $ 4,687,500   

June 30, 2013

   $ 4,687,500   

September 30, 2013

   $ 4,687,500   

December 31, 2013

   $ 6,250,000   

March 31, 2014

   $ 6,250,000   

June 30, 2014

   $ 6,250,000   

September 30, 2014

   $ 6,250,000   

December 31, 2014

   $ 7,812,500   

March 31, 2015

   $ 7,812,500   

June 30, 2015

   $ 7,812,500   

September 30, 2015

   $ 7,812,500   

December 31, 2015

   $ 7,812,500   

March 31, 2016

   $ 7,812,500   

June 30, 2016

   $ 7,812,500   

September 30, 2016

   $ 7,812,500   

December    , 2016

   $ 133,750,000   



--------------------------------------------------------------------------------

ANNEX B

COMMITMENT AMOUNTS

 

Lender

   Term Loan
Commitment      Revolving
Commitment  

SunTrust Bank

   $ 23,518,518.52       $ 18,814,814.81   

Bank of America

   $ 19,388,888.89       $ 15,511,111.11   

JP Morgan

   $ 19,388,888.89       $ 15,511,111.11   

Regions

   $ 19,388,888.89       $ 15,511,111.11   

Wells Fargo

   $ 19,388,888.89       $ 15,511,111.11   

Compass Bank

   $ 19,388,888.89       $ 15,511,111.11   

Credit Suisse

   $ 15,740,740.74       $ 12,592,592.59   

HSBC

   $ 16,666,666.67       $ 13,333,333.33   

Whitney Bank

   $ 16,666,666.67       $ 13,333,333.33   

U.S. Bank

   $ 15,000,000.00       $ 12,000,000.00   

PNC Bank

   $ 13,333,333.33       $ 10,666,666.67   

Amegy Bank

   $ 11,111,111.11       $ 8,888,888.89   

BB&T

   $ 11,666,666.67       $ 9,333,333.33   

Goldman Sachs

   $ 11,666,666.67       $ 9,333,333.33   

Citibank

   $ 11,018,518.52       $ 8,814,814.81   

Trustmark

   $ 6,666,666.67       $ 5,333,333.33   

TOTAL:

   $ 250,000,000.00       $ 200,000,000.00   